          Case 2:20-cv-01897-MH Document 16 Filed 01/28/21 Page 1 of 14




                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


BLANCA ZAMORA,                   :                           CIVIL ACTION
                                 :
    Plaintiff,                   :
                                 :                           NO. 20-1897
      v.                         :
                                 :
COMMISSIONER OF SOCIAL SECURITY, :
                                 :
    Defendant.                   :


                                  MEMORANDUM OPINION

        Blanca Zamora (“Zamora” or “Plaintiff”) seeks review, pursuant to 42 U.S.C. § 405(g),

of the Commissioner of Social Security’s (“Commissioner”) decision denying her claims for

disability insurance benefits (“DIB”) pursuant to Title II of the Social Security Act (the “Act”)

and for Supplemental Security Income (“SSI”) pursuant to Title XVI of the Act. 1 For the

reasons discussed below, Zamora’s Request for Review will be denied.

I.      FACTUAL AND PROCEDURAL BACKGROUND

        Zamora was born on September 22, 1961. R. at 23. 2 She has a limited education and is

able to communicate in English. Id. Zamora’s past relevant work experience entailed a

composite job of a cafeteria attendant and cook helper; a composite job of a sandwich maker and

cashier/checker; fast-food worker; and cashier/checker. Id. at 22. She protectively applied for

DIB and SSI on May 2, 2017, alleging that she became disabled on January 12, 2017 due to the

1
     In accordance with 28 U.S.C. § 636(c), the parties voluntarily consented to have the
undersigned United States Magistrate Judge conduct proceedings in this case, including the entry
of final judgment. See Doc. Nos. 3, 6.
2
     Citations to the administrative record will be indicated by “R.” followed by the page number.
         Case 2:20-cv-01897-MH Document 16 Filed 01/28/21 Page 2 of 14




following conditions: arthritis, fibromyalgia, back issues, memory loss, right foot damage due to

previous car accidents, anxiety, depression, and high blood pressure. Id. at 14, 67-68. Zamora’s

applications were initially denied on August 22, 2017. Id. at 14. She filed a written request for a

hearing on September 28, 2017. Id. An Administrative Law Judge (“ALJ”) held a hearing on

her claim on October 1, 2018. Id. On January 3, 2019, the ALJ issued an opinion denying

Zamora’s claims. Id. at 11-28. Zamora filed an appeal with the Appeals Council, which was

denied on March 10, 2020, thereby affirming the decision of the ALJ as the final decision of the

Commissioner. Id. at 1-6. Zamora then commenced this action in federal court.

II.    THE ALJ’S DECISION

       In his decision, the ALJ found that Zamora had the following severe impairments:

degenerative joint disease of the lumbar spine, degenerative joint disease of the right foot,

depressive disorder, anxiety disorder, and obesity. Id. at 17. The ALJ also found that Zamora

suffered from sprains of the right and left foot, but that these were non-severe medical

impairments. Id. The ALJ determined that none of Zamora’s impairments, nor the combination

of her impairments, met or medically equaled a listed impairment. Id. at 17-18. The ALJ found

that Zamora had the residual functional capacity (“RFC”) to perform:

       [M]edium work as defined in 20 CFR 404.1567(c) and 416.967(c) except she
       could only perform simple, routine, repetitive tasks; no climbing ladders or
       scaffolds; can frequently perform all other postural activities[.]

Id. at 18. Relying on the testimony of the vocational expert (“VE”) who appeared at the hearing,

the ALJ determined that Zamora was capable of performing the following occupations: laundry

laborer, conveyor feeder, and package sealer machine tender. Id. at 23. Accordingly, the ALJ

found that Zamora was not disabled and denied her claim. Id. at 24.




                                                 2
         Case 2:20-cv-01897-MH Document 16 Filed 01/28/21 Page 3 of 14




III.   ZAMORA’S REQUEST FOR REVIEW

       In her Request for Review, Zamora asserts that the ALJ failed to properly assess her RFC

and that the administrative record provides a sufficient basis for an award of benefits.

IV.    SOCIAL SECURITY STANDARD OF REVIEW

       The role of the court in reviewing an administrative decision denying benefits in a Social

Security matter is to uphold any factual determination made by the ALJ that is supported by

“substantial evidence.” 42 U.S.C. § 405(g); Richardson v. Perales, 402 U.S. 389, 401 (1971);

Doak v. Heckler, 790 F.2d 26, 28 (3d Cir. 1986); Newhouse v. Heckler, 753 F.2d 283, 285 (3d

Cir. 1985). A reviewing court may not undertake a de novo review of the Commissioner’s

decision in order to reweigh the evidence. Monsour Med. Ctr. v. Heckler, 806 F.2d 1185, 1190

(3d Cir. 1986). The court’s scope of review is “limited to determining whether the

Commissioner applied the correct legal standards and whether the record, as a whole, contains

substantial evidence to support the Commissioner’s finding of fact.” Schwartz v. Halter, 134 F.

Supp. 2d 640, 647 (E.D. Pa. 2001).

       Substantial evidence is a deferential standard of review. See Jones v. Barnhart, 364 F.3d

501, 503 (3d Cir. 2004). Substantial evidence “does not mean a large or considerable amount of

evidence, but rather such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Hartranft v. Apfel, 181 F.3d 358, 360 (3d Cir. 1999) (quoting Pierce v.

Underwood, 487 U.S. 552, 564-65 (1988)); Kangas v. Bowen, 823 F.2d 775, 777 (3d Cir. 1987).

It is “more than a mere scintilla but may be somewhat less than a preponderance of the

evidence.” Rutherford v. Barnhart, 399 F.3d 546, 552 (3d Cir. 2005). The court’s review is

plenary as to the ALJ’s application of legal standards. Krysztoforski v. Chater, 55 F.3d 857, 858

(3d Cir. 1995).



                                                 3
         Case 2:20-cv-01897-MH Document 16 Filed 01/28/21 Page 4 of 14




       To prove disability, a claimant must demonstrate some medically determinable basis for a

physical or mental impairment that prevents him or her from engaging in any substantial gainful

activity for a 12-month period. 42 U.S.C. § 1382c(a)(3)(A); accord id. § 423(d)(1). As

explained in the applicable agency regulation, each case is evaluated by the Commissioner

according to a five-step sequential analysis:

       (i) At the first step, we consider your work activity, if any. If you are doing
           substantial gainful activity, we will find that you are not disabled. (ii) At the
           second step, we consider the medical severity of your impairment(s). If you do
           not have a severe medically determinable physical or mental impairment that
           meets the duration requirements in § 416.909, or a combination of impairments
           that is severe and meets the duration requirement, we will find that you are not
           disabled. (iii) At the third step, we also consider the medical severity of your
           impairment(s). If you have an impairment(s) that meets or equals one of our
           listings in appendix 1 of this subpart and meets the duration requirement, we
           will find that you are disabled. (iv) At the fourth step, we consider our
           assessment of your residual functional capacity and your past relevant work. If
           you can still do your past relevant work, we will find that you are not disabled.
           (v) At the fifth and last step, we consider our assessment of your residual
           functional capacity and your age, education and work experience to see if you
           can make an adjustment to other work. If you can make an adjustment to other
           work, we will find that you are not disabled. If you cannot make an adjustment
           to other work, we will find that you are disabled.

20 C.F.R. § 416.920 (references to other regulations omitted).

V.     DISCUSSION

       A.      The ALJ Properly Considered the Cumulative Effect of Zamora’s
               Impairments in His Disability Determination               __

       Zamora argues that the ALJ failed to properly assess her RFC by not taking into account

the combined effects of all of her medically determinable impairments. Pl.’s Br. (Doc. No. 13)

at 10-16. This claim lacks merit.

       An individual’s RFC refers to the most a claimant can still do despite his or her

limitations. 20 C.F.R. §§ 404.1545(a), 416.945(a). The assessment must be based upon all the

relevant evidence, including medical records, medical source opinions, and the individual’s


                                                4
         Case 2:20-cv-01897-MH Document 16 Filed 01/28/21 Page 5 of 14




subjective allegations and descriptions of his or her own limitations. Id. §§ 404.1545(a)(3),

416.945(a)(3). Pursuant to SSR 96-8p, an RFC assessment considers only functional limitations

and restrictions that result from an individual’s medically determinable impairment or

combination of impairments, including the impact of any related symptoms. SSR 96-8p, 1996

WL 374184, at *1 (July 2, 1996). The ALJ is required to consider the impact of both severe and

non-severe impairments when assessing a claimant’s RFC. See id. at *5. However, an ALJ must

convey only a claimant’s “credibly established limitations” in his or her RFC assessment.

Rutherford, 399 F.3d at 554. Ultimately, the issue for this Court on review is not how it would

weigh the evidence de novo, but only whether the evidence is such as “a reasonable mind might

accept as adequate to support [the] conclusion” that the ALJ reached. Hartranft, 181 F.3d at 360.

       The ALJ’s decision shows that, throughout the sequential analysis, he considered the

cumulative effect of Zamora’s impairments. Specifically, at step two of the sequential

evaluation, the ALJ determined that Zamora had the following severe impairments: degenerative

joint disease of lumbar spine, degenerative joint disease of right foot, depressive disorder,

anxiety disorder, and obesity. R. at 17. He also found that Zamora’s sprains of her right and left

feet were non-severe impairments, while her alleged fibromyalgia was a non-medically

determinable impairment because the record lacked the necessary clinical findings to establish

that diagnosis. Id. At step three of the sequential evaluation, the ALJ determined that Zamora

did not have “an impairment or combination of impairments that meets or medically equals the

severity of one of the listed impairments.” 3 Id. Next, the ALJ found that Zamora had the RFC to



3
    To the extent that Zamora challenges the ALJ’s finding at step three that the ALJ failed to
properly consider the combination of her impairments in determining whether or not they met or
medically equaled the severity of one of the listed impairments, that argument fails. The ALJ

(Footnote continued on next page)
                                                 5
         Case 2:20-cv-01897-MH Document 16 Filed 01/28/21 Page 6 of 14




perform “medium work as defined in 20 CFR 404.1567(c) and 416.967(c) except she could only

perform simple, routine, repetitive tasks; no climbing ladders or scaffolds; can frequently

perform all other postural activities[.]” Id. at 18. In making this finding, the ALJ included all of

Zamora’s credibly established functional limitations in his RFC determination and his decision

was supported by substantial evidence.

       With respect to Zamora’s mental health impairments, the ALJ summarized that Zamora

sought outpatient mental health treatment during which it was noted that she experienced

depressive symptoms, had difficulties sleeping, and sometimes appeared anxious and depressed.

Id. at 20 (citing id. at 293-328). However, Zamora’s mental status examinations were routinely

within normal limits. Id. Throughout her outpatient mental treatment, Zamora was consistently

evaluated to be oriented times three with appropriate mood and affect; able to articulate well

within normal speech and language, rate, volume and coherence; have normal thought content

with ability to perform basic computations and apply abstract reasoning; have intact associations

with no evidence of hallucinations, delusions, obsessions, or homicidal or suicidal ideation;

demonstrate appropriate judgment and insight; display ability to recall recent and remote events;

and have an intact fund of knowledge and normal attention span and ability to concentrate. See,

e.g., id. at 293, 295, 330, 333, 384, 386, 389, 392, 395, 399, 400, 402, 405, 409, 412, 415, 418,

472, 478. She was diagnosed with major depression; anxiety; opioid use disorder, severe


explicitly indicated that he was considering the impairments singly and in combination, R. at 17,
and there is “no reason not to believe” that the ALJ did so, Morrison ex rel. Morrison v. Comm’r
of Soc. Sec., 268 F. App’x 186, 189 (3d Cir. 2008); see also Ollie v. Comm’r of Soc. Sec., No.
13-03297, 2014 WL 1272180, at *6 (D.N.J. Mar. 26, 2014) (“An ALJ fulfills [his or] her duty to
consider a claimant’s impairments in combination with one another if the ALJ explicitly
indicates that [he or] she has done so, and there is ‘no reason to not believe [him or] her.’”
(quoting Morrison, 268 F. App’x at 189)).




                                                 6
         Case 2:20-cv-01897-MH Document 16 Filed 01/28/21 Page 7 of 14




dependence; and insomnia. See id. at 294, 296, 378-80. Her treatment included suboxone

therapy, psychotherapy, and psychotropic medication. See, e.g., id. at 377-417.

       Zamora received a psychological consultative examination on July 21, 2017, by

Christopher Patrone, Psy.D. Id. at 345-53. Dr. Patrone reported that her demeanor and

responsiveness to questions were cooperative and that her manner of relating, social skills, and

overall presentation was adequate. Id. at 347. Her mode of dress was appropriate and her

personal hygiene and grooming were satisfactory. Id. Her speech intelligibility was fluent, her

quality of voice clear, and her expressive and receptive language was adequate. Id. at 348. Her

thought process was coherent and goal directed with no evidence of hallucinations, delusions, or

paranoia in the evaluation setting. Id. Moreover, her affect was full range and appropriate to

speech and thought content. Id. Zamora reported feeling “happy” at her consultative

examination. Id. Her attention and concentration were impaired due to educational deficits and

emotional distress related to depression, and her recent and remote memory skills were mildly

impaired due to emotional distress secondary to depression and educational deficits. Id. Her

cognitive functioning was average and her insight and judgment were fair. Id. Dr. Patrone

diagnosed her with unspecified depressive disorder, unspecified anxiety disorder, and substance

use disorder. Id. at 349. Her prognosis was rated as fair if she remained in her current treatment.

Id. Dr. Patrone completed a Medical Source Statement of Ability To Do Work-Related

Activities (Mental), in which he opined that she had no limitations in her ability to understand,

remember, and carry out simple instructions; mild limitations in her ability to make judgments

on simple work-related decisions; and moderate limitations in her ability to understand,

remember, and carry out complex instructions. Id. at 351. He also opined that she had moderate

limitations in her ability to interact appropriately with the public, supervisors, and coworkers. Id.



                                                 7
          Case 2:20-cv-01897-MH Document 16 Filed 01/28/21 Page 8 of 14




at 352. The ALJ gave Dr. Patrone’s opinion that Zamora had “no more than moderate

limitations . . . significant weight,” explaining that “there is no evidence of cognitive, emotional

or behavioral deficits so extreme as to preclude simple, unskilled work.” Id. at 22.

       Likewise, with respect to her physical impairments, treatment notes once again

demonstrated consistently normal findings, despite complaints of back and foot pain. Id. at 330,

333, 336, 339. During monthly medication refill appointments from a provider in Florida during

2015 and 2016, Zamora was assessed as having chronic pain syndrome, anemia, and obesity. Id.

at 279-287. However, during these appointments, she was listed as having no current pain,

stable on medications, and even described herself as “doing fantastic.” See id. at 279, 280, 283.

Zamora once again sought treatment for her pain on September 14, 2017, from Wes Prokop,

M.D., an anesthesiologist and pain management specialist, where it was noted that she had

chronic low back pain with bilateral radiculopathy. Id. at 510. After an examination found pain,

tenderness, and decreased range of motion, Dr. Prokop treated Zamora with a sacral

transforaminal steroid injection. Id. at 510-12. Approximately six months later, Zamora sought

treatment for right foot pain resulting from a prior slip and fall two months prior. Id. at 503.

Zamora was diagnosed with primary osteoarthritis of the right ankle and foot, pain in right foot,

hallux valgus (acquired), right foot, and was provided a CAM walker to use. Id. at 505.

In addition to her foot and back pain, the ALJ also noted diagnoses of chronic pain syndrome,

obesity, iron deficiency, anemia, insomnia in the record. Id. at 19.

       Ultimately, in formulating Zamora’s RFC, the ALJ thoroughly reviewed Zamora’s

testimony, treatment notes, and opinion evidence in the record, concluding that:

       With regard to her physical impairment, [Zamora] has not had surgery, been a
       surgical candidate, had an inpatient hospitalization, nor had an emergency room
       visit. Her treatment has been conservative in nature, including using a CAM
       walker, receiving an injection, and taking medication. There is no evidence of

                                                  8
          Case 2:20-cv-01897-MH Document 16 Filed 01/28/21 Page 9 of 14




       disc herniation, nerve root impingement, or any significant neurological deficits.
       There is no record of an MRI or EMG being done. In fact, there are very few
       findings on physical examinations that would support a claim for disability.
       When seen for a consultative examination, she displayed a normal gait and good
       mobility. She required no assistive device and needed no assistance getting on
       and off the examining table. Her motor strength was normal. There have been
       no signs of muscular atrophy, indicative that she has been able to move around in
       a fairly normal manner. With regard to her mental impairments, the claimant has
       not had an inpatient psychiatric hospitalization, partial hospitalization, been
       admitted to a day program, nor had an emergency room visit. Her treatment has
       been conservative in nature, consisting of psychotherapy and psychotropic
       medication. [Zamora] has been fully oriented with no psychotic symptoms nor
       suicidal/homicidal ideation. There is no evidence of record that she has
       experienced any significant side effects of medication. There is no Medical
       Source Statement in the record from any treating source, either physical or
       mental. Despite [] alleging a debilitated lifestyle, [Zamora] has been able to take
       care of her personal needs without assistance and do household chores, including
       cooking, cleaning, and doing laundry. She has been able to use public
       transportation, shop in stores for groceries, and manage her own finances. She
       has been able to socialize with a neighbor and with friends on the telephone, listen
       to music, and watch television programs.

Id. at 21-22.

       Zamora challenges this determination, arguing that it did not properly account for a

variety of her alleged impairments, including bilateral knee conditions, seizure disorder, eye

vitreous detachment, high blood pressure, chronic pain syndrome, anemia, insomnia, gastro

reflux disease, use of a cane, or bilateral radiculopathy. Pl.’s Br. at 12-14. A diagnosis alone,

however, does not demonstrate disability. See Foley v. Comm’r of Soc. Sec., 349 F. App’x 805,

808 (3d Cir. 2009), and Zamora fails to identify evidence in the record that her conditions or

impairments required limitations greater than what the ALJ included in her RFC. 4 See, e.g.,


4
    For example, Zamora cites to her gastro reflux disease, Pl.’s Br. at 13, but her medical
treatment notes indicate that “[t]he severity of the problem is mild,” R. at 338. Likewise, her
hypertension was listed as “stable,” id. at 331. Although Zamora indicated she used a cane, Pl.’s
Br. at 13, the medical records did not contain any indication that a cane or walker was ever
prescribed aside from the brief use of a CAM walker boot. See R. at 497-98.




                                                 9
         Case 2:20-cv-01897-MH Document 16 Filed 01/28/21 Page 10 of 14




Phillips v. Barnhart, 91 F. App’x 775, 780 (3d Cir. 2004) (“[The claimant’s] argument

incorrectly focuses on the diagnosis of an impairment rather than the functional limitations that

result from that impairment. A diagnosis of impairment, by itself, does not establish entitlements

to benefits under the Act.”). In determining a claimant’s RFC, the ALJ is only required to

include credibly-established limitations and not every limitation alleged. Rutherford, 399 F.3d at

554. It is the claimant’s burden to “prove [his or] her medical condition and [the resulting]

functional limitations.” Esposito v. Apfel, No. 99-771, 2000 WL 218119, at *4 (E.D. Pa. Feb.

24, 2000) (citing Diaz v. Shalala, 59 F.3d 307, 315 (2d Cir. 1995); Torres v. Schweiker, 682 F.2d

109, 111 (3d Cir. 1982)); see also Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987)

(claimant bears the burden of proof at steps one through four of the sequential analysis). Here,

Zamora fails to establish that any of the conditions listed above resulted in additional restrictions

to her RFC. Contrary to Zamora’s contention, the ALJ considered the combination of Zamora’s

impairments in assessing her RFC, and substantial evidence supports the ALJ’s RFC

determination.

       B.        The ALJ’s Determination that Zamora Was Capable of Performing Medium
                 Work is Supported by Substantial Evidence

       Zamora also contends that the ALJ’s determination that she was capable of performing

medium work 5 was not supported by substantial evidence. This argument is unavailing.

       In assessing Zamora’s physical RFC, the ALJ noted that there was no Medical Source

Statement in the record from any treating source with respect to her physical capabilities. R. at

22. The ALJ, however, afforded “great weight” to the opinion of State agency consultant Hong



5
    “Medium work involves lifting no more than 50 pounds at a time with frequent lifting or
carrying of objects weighing up to 25 pounds.” 20 C.F.R. §§ 404.1567(c), 416.967(c).



                                                 10
         Case 2:20-cv-01897-MH Document 16 Filed 01/28/21 Page 11 of 14




S. Park, M.D, who “opined that [Zamora] can do work at the medium exertional level.” Id. The

ALJ found that Dr. Park’s opinion was consistent with the medical evidence of record and not

contradicted by any other medical opinion. Id. In addition, the ALJ afforded the opinion of the

internal medicine consultative examiner, Abaid Choudry, M.D., partial weight, finding that

Zamora’s restrictions were in fact even more restrictive than what Dr. Choudry assessed. Id. Dr.

Choudry conducted a physical consultative examination on August 8, 2017. Id. at 361-74. Dr.

Choudry reported that Zamora had a history of low back pain since 2008, which she described as

“pretty severe,” as well as high blood pressure, seizure disorder, and psychiatric issues. Id. at

361. However, she was not currently on any medications. Id. Dr. Choudry noted that Zamora

appeared to be in no acute distress, her gait was normal, her squat was 50 percent full, her stance

was normal, she used no assistive devices, needed no help changing for the exam or getting on

and off the exam table, and was able to rise from her chair without difficulty. Id. Dr. Choudry

determined that she had no scoliosis, kyphosis, or abnormality in the thoracic spine. Id. at 363.

Her straight leg raises were negative bilaterally both seated and supine. Id. She had a prominent

bony protrusion in the dorsum of her right foot, but no evidence of joint deformities and no

redness, heat, or effusion. Id. With respect to her extremities, she had no cyanosis, clubbing, or

edema; no significant varicosities or trophic changes; and no muscle atrophy was evident. Id.

Dr. Chaudry’s examination also included an x-ray of her right foot, which demonstrated no

evidence of acute fracture, dislocation, or destructive bony lesion, but did reveal moderate joint

space narrowing and osteophyte formation. Id. at 373. An x-ray of her lumbosacral spine

revealed mild degenerative spondylosis, but no lumbar compression fracture. Id. at 374. Dr.

Choudry diagnosed Zamora with chronic low back pain, bilateral knee pain, high blood pressure,




                                                 11
         Case 2:20-cv-01897-MH Document 16 Filed 01/28/21 Page 12 of 14




seizure disorder, and “[s]ome type of psychiatric condition.” Id. at 363-64. Her prognosis was

listed as fair. Id. at 364.

        Dr. Choudry completed a Medical Source Statement of Ability To Do Work-Related

Activities (Physical), in which he opined that Zamora was frequently able to lift and carry up to

20 pounds, and was occasionally able to lift and carry up to 100 pounds. Id. at 365. He also

found that she was able to sit four hours, stand three hours, and walk two hours at one time

without interruption during an eight-hour workday, and that she could sit six hours, stand five

hours, and walk four hours total in a workday. Id. at 366. Dr. Choudry determined that Zamora

did not require the use of a cane to ambulate. Id. Dr. Choudry also opined that Zamora could

occasionally reach overhead with her right hand, but could frequently reach overhead with her

left hand, and could frequently handle, finger, feel, push and pull with both hands. Id. at 367.

She could occasionally climb ladders or scaffolds, and could frequently climb stairs and ramps,

balance, stoop, kneel, crouch, and crawl. Id. at 368. Finally, he found that she could perform

activities like shopping; travel without a companion for assistance; ambulate without using a

wheelchair, walker, or two canes or crutches; walk a block at a reasonable pace on rough or

uneven surfaces; use standard public transportation; climb a few steps at a reasonable pace with

the use of a single hand rail; prepare simple meals; care for her personal hygiene; and sort,

handle and use paper or files. Id. at 370. The ALJ gave Dr. Choudry’s opinion “partial weight

to the extent it agrees with the [RFC],” but found Zamora “to be slightly more restricted in the

heaviest weight she can lift and carry.” Id. at 22.

        The ALJ’s reliance on these opinions in determining that Zamora was capable of medium

work is further supported by the treatment notes, discussed supra in Section V.A, which

routinely noted that Zamora maintained a normal posture and gait, despite complaints of back



                                                 12
         Case 2:20-cv-01897-MH Document 16 Filed 01/28/21 Page 13 of 14




and foot pain. See, e.g., id. at 384, 386, 392, 399, 402, 405, 409, 418, 424, 430, 434, 436, 450,

455, 459, 472, 478, 492. In addition, her activities of daily living involved cooking, cleaning,

laundry, shopping, and self-care. See, e.g., id. at 21-22, 361.

       To the extent that the ALJ’s physical RFC assessment differed from Zamora’s subjective

statements about her symptoms, the ALJ adequately discussed his reasoning for not including

them into Zamora’s physical RFC. Although the ALJ found that Zamora’s “medically

determinable impairments could reasonably be expected to cause the alleged symptoms,” he did

not credit them because her “statements concerning the intensity, persistence and limiting effects

of these symptoms are not entirely consistent with the medical evidence and other evidence in

the record.” Id. at 21 (emphasis added). Substantial evidence supports this determination

because, as the ALJ noted, Zamora:

       Has not had surgery, been a surgical candidate, had an inpatient hospitalization,
       nor had an emergency room visit. Her treatment has been conservative in nature,
       including using a CAM walker, receiving an injection, and taking medication.
       There is no evidence of disc herniation, nerve root impingement, or any
       significant neurological deficits. There is no record of an MRI or EMG being
       done. In fact, there are very few findings on physical examinations that would
       support a claim for disability.

Id.

       Moreover, despite Zamora’s argument that, if she was limited to light work as opposed to

medium work, she would grid out under the Medical-Vocational Guidelines, see Pl.’s Br. at 15-

16, the ALJ’s decision to limit Zamora to medium work was amply supported by evidence in the

record. Based on this RFC assessment and Zamora’s age, education, and work experience, the

VE who testified at the hearing concluded that there were jobs that existed in the national

economy in significant numbers that Zamora could perform. R. at 58-59. Accordingly,

Zamora’s argument that, had she been limited to something less than medium work, she would

be considered disabled under the Medical-Vocational Guidelines, necessarily fails and the ALJ’s
                                                 13
        Case 2:20-cv-01897-MH Document 16 Filed 01/28/21 Page 14 of 14




RFC’s determination that Zamora was capable of medium work was supported by substantial

evidence in the record. See Salerno v. Comm’r of Soc. Sec., 152 F. App’x 208, 209-10 (3d Cir.

2005); Hudson v. Comm’r of Soc. Sec., 93 F. App’x 428, 431 (3d Cir. 2004). 6

VI.    CONCLUSION

       For the reasons set forth above, I find that the ALJ’s decision is supported by substantial

evidence. Accordingly, Plaintiff’s Request for Review is denied. An appropriate order follows.

Dated: January 28, 2021



                                       BY THE COURT:




                                      /s/ Marilyn Heffley
                                      MARILYN HEFFLEY
                                      UNITED STATES MAGISTRATE JUDGE




6
    Zamora also argues that she is entitled to an award of benefits. Pl.’s Br. at 17-18. An award
of benefits only is appropriate “when no evidentiary questions remain and the outcome of the
case is dictated as a legal matter.” Mongale v. Astrue, No. 06-CV-3911, 2007 WL 2571453, at
*4 (E.D. Pa. Aug. 24, 2007). In this case, because the ALJ’s decision was supported by
substantial evidence, Zamora’s request for an award of benefits necessarily fails.



                                                14
